           Case 3:17-cv-00272-KGB Document 120 Filed 02/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CLEO WATKINS, et al.                                                                PLAINTIFFS

v.                                 Case No. 3:17-cv-00272 KGB

LAWRENCE COUNTY, ARKANSAS, et al.                                                 DEFENDANTS

                                              ORDER

       On December 31, 2020, Chief Judge D.P. Marshall Jr. issued Administrative Order Ten–

Court Operations During The COVID-19 Pandemic (“Administrative Order Ten”), canceling all

civil jury trials scheduled through March 23, 2021. 1 This case is currently set for a jury trial on

February 22, 2021. The Court, on its own motion, removes this case from the February 22, 2021,

trial calendar given concerns recognized by the Court in Administrative Order Ten.

       The Court also on its own motion hereby extends all unexpired pretrial deadlines set forth

in the Court’s currently in-effect final scheduling order (Dkt. No. 110).

       The Court will reset this matter for a jury trial by separate order and will issue an amended

final scheduling order that resets all unexpired pretrial deadlines.

       Dated this 2nd day of February, 2021.


                                               ____________________________________
                                               Kristine G. Baker
                                               United States District Judge




       1
         Administrative Order Ten is publicly accessible at:
https://www.are.uscourts.gov/news/administrative-order-ten-court-operations-during-covid-19-
pandemic
